     Case 1:20-cr-00330-AJN Document 181 Filed 03/26/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



  UNITED STATES OF AMERICA,

                   -v.-
                                                      No. 1:20-cr-00330 (AJN)

  GHISLAINE MAXWELL,
                                                      NOTICE OF APPEARANCE

                               Defendant.



       PLEASE TAKE NOTICE that the undersigned attorney, Sigrid S. McCawley,

hereby appears as counsel for Intervenor Boies Schiller Flexner LLP and the victims it

represents in the above-captioned action.

Dated: New York, New York
       March 26, 2021

                                     BOIES SCHILLER FLEXNER LLP

                                     By:    /s/ Sigrid S. McCawley
                                            Sigrid S. McCawley
                                            (Pro Hac Vice application pending)
                                            Boies Schiller Flexner LLP
                                            401 E. Las Olas Boulevard, Suite 1200
                                            Fort Lauderdale, FL 33301
                                            Tel: (954) 356-0011
                                            Fax: (954) 356-0022
                                            Email: smccawley@bsfllp.com

                                            Attorney for Intervenor
                                            Boies Schiller Flexner LLP
                                            and the victims it represents
